Upon Motion of Mr. Leigh of Counsel for the Parties Complainant and Defendants in this Cause it was alleged that Mary Dick George Pawley and Elizabeth his Wife Defendants, were unable by reason of Sickness and other Impediments to travel to Charles Town from their respective Houses in the Country, And therefore it was prayed that the said Defendánts may be at liberty to take out a Dedimus Potestatem to make Answer in the Country, Which is Ordered Accordingly, and Mr. Archibald Johnston, Mr. Nathaniel Tregeagle, Mr. Benjamin Young and Mr. Joseph Brown Esquires or any three or two of them are appointed Commissioners for that purpose.
Alexr Stewart Register in Chancery